Case 21-31784 Document 120 Filed in TXSB on 06/30/21 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS
MOTION AND ORDER
FOR ADMISSION PRO HAC VICE
Division Houston Main Case Number 21-31784
ee In Re: OFS International LLC, et al.
This lawyer, who is admitted to the State Bar of Atlanta
John Mills
Name Jones Walker LLP
Firm 1360 Peachtree St. NE
sue seek
; el: -870-
City & Zip Code Fax: 404-870-7501
Telephone Email: mills@joneswalker.com
Licensed: State & Number GA Bar No. 509705

 

 

 

 

Seeks to appear as the attorney for this party:

 

Official Committee of Unsecured Creditors

Dated: 06/30/2021 Signed: /s/ John Mills

 

 

 

 

 

COURT USE ONLY: The applicant’s state bar reports their status as:

 

Dated: Signed:

 

 

 

 

Deputy Clerk

| Order |

This lawyer is admitted pro hac vice.

 

 

Dated:

 

United States Bankruptcy Judge
